Per Curiam:
Under the facts found by the master and confirmed by the court, this decree is right. An examination of the evidence, and a due consideration of the able argument of the counsel for the appellant, do not convince us that they erred therein. The case depended much on the credibility of witnesses. The master had *45much better opportunity than we have to ■ determine that question. We are not able to say that his conclusion is wrong.
Decree affirmed and appeal dismissed at the costs of the appellant.